PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/362,035
Filing Date: 22 Mar 2019
Appellant(s): Peters et al.



__________________
Rebecca M. Greendyke
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/12/2022

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues that the rejection of independent claims 1-20 under 35 U.S.C. § 103 is improper.
I. 	Regarding independent claims 1 and 11, Appellant argues that the combination of Gauci and Albrecht does not teach the limitation, “receiving, by the computer, at least one event associated with the media stream from the on-premises device, wherein the at least one event comprises a media and state change event; determining, by the computer, a portion of the media stream to transcribe based on the at least one event”, as recited in claim 1 or similarly recited in Claim 11 (Appeal Brief, on page 7, 2nd paragraph -  page 12, 4th  paragraph), because: 
(1)	Appellant argues that that cited paragraphs [0035] and [0036] of Gauci relate to an “event” (i.e., language selection) that takes place after transcription of the media stream has already occurred. In other words, the system does not determine which portion(s) to transcribe based on the indication of the selected language. In addition, receipt of the language selection for the translation is not a “media and state change event,” as recited in claim 1 and described in Appellant’s Specification. 
Language Changed, or Personal Data Start/Stop”. When a user request to select different languages for a media stream, a sever device may receive an indication of the selected language, translate the transcription, and provide the translated transcription. In other words, even though entire transcription of the media stream has already occurred in one or more language, the combined transcription is generated after receiving the indication of the selected language preference. Moreover, the transcript may only be generated for a requested portion of the real-time communication session (Gauci, [0035][0036][0040][0041]). The user’s request for receiving transcription or for receiving translated transcription is indicative of “a media and state change event”, and receiving indication of user’s desire/request is indicative of “receiving … a media and state change event; determining … a portion”, as recited I claim 1. Therefore, the only certain portion of the stream after receiving user’s request is indicative of the determined “portion of the media stream to transcribe based on the at least one event”. 
(2)	Appellant argues that identifying sentences or phrases based on pauses/breaks in the speech does not constitute receiving a “media and state st paragraph).
However, Examiner respectfully disagrees. Appellant’s arguments with respect to rejections have been fully considered but are moot because Examiner addressed that on Non-Final Rejection, issued on 01/15/2021, and Examiner’s Final Rejection, issued on 07/08/2021, was updated based on the amended limitations, “wherein the at least on event comprises a media and state change event” as newly added in Appellant’s amendment, filed on 03/16/2021. 
Therefore, the combination of Gauci and Albrecht does teach the limitation, “receiving, by the computer, at least one event associated with the media stream from the on-premises device, wherein the at least one event comprises a media and state change event; determining, by the computer, a portion of the media stream to transcribe based on the at least one event”, as recited in claim 1 or similarly recited in Claim 11.

II	Regarding dependent claims 2-10 and 12-20, Appellant argues that Dependent claims 2-10 and 12-20 are patentable over the combination of Gauci and Albrecht.
A. 	Regarding dependent claims 6 and 16, Appellant argues that the combination of Gauci and Albrecht fails to teach or suggest that “the at least one event comprises one of Participant Enter, Participant Exit, Subconference st paraph – page 14 of 20, 1st paragraph).
However, Examiner respectfully disagrees. Gauci does teach that when a user request to select different languages for a media stream, a sever device may receive an indication of the selected language, translate the transcription, and provide the translated transcription (Gauci, [0035][0036]). The feature of requesting of translated transcription based on selecting languages is indicative of “the at least one event comprises one of Participant Enter, Participant Exit, Subconference created, Meeting Extended, Bot/Program Enter, Bot/Program Exit, Language Changed, or Personal Data Start/Stop”, as recited in claims 6 and 16.
Gauci further discloses that when each end user enters to join a communication session, each transcribed portion of the respective audio component is generated with the speaker’s name, identifier of the source of the portion of audio (Gauci, [0027]-[0029][0060][0062]). That is indicative of “the at least one event comprises one of Participant Enter, Participant Exit, Subconference created, Meeting Extended, Bot/Program Enter, Bot/Program Exit, Language Changed, or Personal Data Start/Stop”, as recited in claims 6 and 16.
Moreover, Albrecht does teach the feature of launching a bot node to display the requested transcription based on identified IP address of bot nodes (Albrecht, [0031][0032]) and that is indicative of “the at least one event comprises Bot/Program Enter, Bot/Program Exit, Language Changed, or Personal Data Start/Stop”, as recited in claims 6 and 16.
Therefore, the combination of Gauci and Albrecht does teach the limitation of claims 6 and 16.
B. 	Regarding dependent claims 7-9 and 17-19, Appellant argues that the combination of Gauci and Albrecht fails to teach or suggest that “determining a portion of the media stream to transcribe based on the at least one event comprises determining to start transcribing”, recited in claims 7 and 17, “stop transcribing”, recited in claims 8 and 18, or “resume transcribing”, recited in claims 9 and 19 (Appeal Brief, on page 14 of 20, 1st paraph – page 14 of 20, 5th paragraph).
However, Examiner respectively disagrees. Gauci does teach that a communication server generates transcript for entire video conference by arranging the transcribed speech of each audio stream by time tags to generate text of the speech of all the user. when each end user enters to join a communication session, each transcribed portion of the respective audio component is generated with the speaker’s name, identifier of the source of the portion of audio and/or time tags. In other words, when each user exits from the communication session, transcribing of respective speech of each user is stopped, and when each user joins the communication session, transcribing of respective speech of each user is resumed (Gauci, [0027]-[0029][0060][0062]).

C. 	Regarding dependent claims 10 and 20, Appellant argues that the combination of Gauci and Albrecht does not teach that “the at least one event is received via a first communication channel and the media stream is received via a second communication channel.”, as recited in claims 10 and 20.
However, Examiner respectfully disagrees. Gauci discloses that server device may be connected by communication channels 18A, 18B, and 18C which are configured to send and/or receive data and include a transmission control protocol and/or TCP/IP network connection (Fig. 1 and [0020]). For example, in a communication session, a user 38A or 38B is speaking and audio data is transmitted through channel 18 B or 18C, which is indicative of “the media stream is received via a second communication channel”, as recited in claims 10 and 20, and a user 2 sends an indication of requesting for translated transcription through channel 18A, which is indicative of “the at least one event is received via a first communication channel”.  Therefore, the combination of Gauci and Albrecht does teach the limitation of claims 10 and 20 (Appeal Brief, on page 14 of 20, 6th paraph – page 15 of 20, 3rd paragraph).

	In the light of the reasons above, the combination of Gauci and Albrecht discloses claims 1-20 and the rejection of claims 1-20 under 35 U.S.C. § 103 is proper. 

For the above reasons, it is believed that the rejections should be sustained.

/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

Conferees:

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659                                                                                                                                                                                                        
                                                                                                                                                                                                   /DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.